Exhibit 10.1

SUPPLEMENTAL AGREEMENT

This Supplemental Agreement (the “Agreement”), dated as of September 28, 2015,
is entered into by and between Medbox, Inc., a Nevada corporation (the
“Company”) and the Redwood Management, LLC (the “Purchaser”).

BACKGROUND

 

(A) On July 21, 2014, the Company and the Purchaser entered into a Securities
Purchase Agreement (as amended, modified, or supplemented from time to time, the
“Securities Purchase Agreement”), pursuant to which the Company agreed to issue
and sell to the Purchaser, and the Purchaser agreed to purchase from the
Company, certain Debentures, on the terms and conditions set forth therein.

 

(B) In connection with Securities Purchase Agreement, the Company issued to the
Purchaser 22 separate warrants to purchase additional shares of Common Stock of
the Company as set forth on Exhibit A attached hereto (the “Initial Warrants”).

 

(C) The parties now wish to enter into this Agreement in order to amend the
exercise price of the Initial Warrants and enter into an agreement regarding the
Purchaser’s exercise of such Initial Warrants.

AGREED TERMS

 

1. Definitions and interpretation

 

1.1 Capitalized terms not otherwise defined herein shall have the meanings set
forth in Securities Purchase Agreement.

 

1.2 The definition of the terms “Debentures” and “Warrants” as used in
Securities Purchase Agreement shall be deemed to include the Debentures and
Warrants, respectively, issued to the Purchaser hereunder.

 

2. Amendment and Exercise of the Initial Warrants

2.1 Amendments to the Initial Warrants. The Exercise Price of each of the
Initial Warrants shall be reduced to $0.06 per share, effective as of the date
hereof. Furthermore, when exercised, the Initial Warrants shall be exercised for
cash pursuant to Section 1.1 of the Warrant, and Section 1.2 shall be deemed to
be void and inapplicable. The terms of the Initial Warrants shall otherwise
remain unchanged. The Company shall promptly execute and deliver a July 2014
warrant amendment in the form set out on Exhibit B attached hereto (the “July
2014 Warrant Amendment”) certifying that from and after the date hereof, the
Exercise Price of each of the Initial Warrants shall be $0.06 per share.

3.2 Prospectus Supplement. As soon as practicable (but, in any event, within 2
Trading Days) after the execution of this Agreement, the Company shall file a
prospectus supplement (the “Prospectus Supplement”) to the prospectus
accompanying the registration



--------------------------------------------------------------------------------

statement filed with the Commission (No. 333-203299) in connection with
Securities Purchase Agreement, to update such prospectus for reduction of the
Exercise Price of the Initial Warrants as set forth herein.

 

4. Representations and warranties

4.1 The Company represents and warrants to the Purchaser as of the date of this
Agreement that:

 

  (a) it has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement;

 

  (b) it has taken all necessary corporate actions to authorize the execution,
delivery and performance of this Agreement and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith;

 

  (c) the obligations assumed by the Company in this Agreement are legal, valid,
and enforceable obligations binding on it in accordance with its terms; and

 

  (d) the Equity Conditions (as defined in the Debentures) (other than condition
(e) set forth in the definition thereof) are met.

 

6. Counterparts and delivery

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

7. Governing law

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action



--------------------------------------------------------------------------------

or proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under the
Securities Purchase Agreement II and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Purchaser have caused this Supplemental
Agreement to be signed by their duly authorized officers.

 

MEDBOX, INC. By:    

/s/ C. Douglas Mitchell

  Name: C. Douglas Mitchell   Title:   Chief Financial Officer REDWOOD
MANAGEMENT, LLC By:  

/s/ John DeNobile

  Name: John DeNobile   Title:   Manager



--------------------------------------------------------------------------------

EXHIBIT A

WARRANTS

 

1. Warrant No. RD01 dated 01/30/2015 granting Redwood the right to purchase
40,552 shares of the Company’s common stock at an exercise price of $4.93;

 

2. Warrant No. RD02 dated 02/26/2015 granting Redwood the right to purchase
45,537 shares of the Company’s common stock at an exercise price of $2.20;

 

3. Warrant No. RD03 dated 03/13/2015 granting Redwood the right to purchase
21,151 shares of the Company’s common stock at an exercise price of $2.36;

 

4. Warrant No. RD04 dated 03/16/2015 granting Redwood the right to purchase
10,575 shares of the Company’s common stock at an exercise price of $2.36;

 

5. Warrant No. RD05 dated 03/20/2015 granting Redwood the right to purchase
27,964 shares of the Company’s common stock at an exercise price of $1.79;

 

6. Warrant No. RD06 dated 03/20/2015 granting Redwood the right to purchase
13,982 shares of the Company’s common stock at an exercise price of $1.79;

 

7. Warrant No. RD07 dated 03/27/2015 granting Redwood the right to purchase
75,758 shares of the Company’s common stock at an exercise price of $1.98;

 

8. Warrant No. RD08 dated 04/02/2015 granting Redwood the right to purchase
60,386 shares of the Company’s common stock at an exercise price of $1.66;

 

9. Warrant No. RD09 dated 04/02/2015 granting Redwood the right to purchase
30,193 shares of the Company’s common stock at an exercise price of $1.66;

 

10. Warrant No. RD10 dated 04/10/2015 granting Redwood the right to purchase
107,914 shares of the Company’s common stock at an exercise price of $1.39;

 

11. Warrant No. RD11 dated 04/17/2015 granting Redwood the right to purchase
41,667 shares of the Company’s common stock at an exercise price of $1.20;

 

12. Warrant No. RD12 dated 04/24/2015 granting Redwood the right to purchase
127,119 shares of the Company’s common stock at an exercise price of $1.18;

 

13. Warrant No. RD13 dated 04/24/2015 granting Redwood the right to purchase
21,186 shares of the Company’s common stock at an exercise price of $1.18;

 

14. Warrant No. RD14 dated 05/01/2015 granting Redwood the right to purchase
156,250 shares of the Company’s common stock at an exercise price of $0.96;

 

15. Warrant No. RD15 dated 05/07/2015 granting Redwood the right to purchase
134,615 shares of the Company’s common stock at an exercise price of $0.78;



--------------------------------------------------------------------------------

16. Warrant No. RD16 dated 05/08/2015 granting Redwood the right to purchase
42,000 shares of the Company’s common stock at an exercise price of $0.75;

 

17. Warrant No. RD17 dated 05/15/2015 granting Redwood the right to purchase
200,000 shares of the Company’s common stock at an exercise price of $0.75;

 

18. Warrant No. RD18 dated 05/22/2015 granting Redwood the right to purchase
250,000 shares of the Company’s common stock at an exercise price of $0.60;

 

19. Warrant No. RD19 dated 05/29/2015 granting Redwood the right to purchase
258,621 shares of the Company’s common stock at an exercise price of $0.58;

 

20. Warrant No. RD20 dated 06/05/2015 granting Redwood the right to purchase
288,462 shares of the Company’s common stock at an exercise price of $0.52;

 

21. Warrant No. RD21 dated 06/12/2015 granting Redwood the right to purchase
930,233 shares of the Company’s common stock at an exercise price of $0.43;

 

22. Warrant No. RD22 dated 06/19/2015 granting Redwood the right to purchase
3,448,276 shares of the Company’s common stock at an exercise price of $0.29.



--------------------------------------------------------------------------------

EXHIBT B

JULY 2014 WARRANT AMENDMENT